      Case 2:20-cv-00572-DBB Document 19 Filed 06/02/21 PageID.57 Page 1 of 2




                               THE UNITED STATES DISTRICT COURT
                                       DISTRICT OF UTAH


    GAMINI PEMASIRI WATAGODAPITIYE                        MEMORANDUM DECISION AND
    GEDARA, and NANDA KUMARI                              ORDER ADOPTING [18] REPORT AND
    EKANAYAKE MUDIY ANSELA,                               RECOMMENDATION

                             Plaintiffs,                  Case No. 2:20-cv-00572-DBB-DBP

    v.                                                    District Judge David Barlow

    Snap Advances LLC, a Utah limited liability           Magistrate Judge Dustin B. Pead
    company,

                             Defendant.


            The Report and Recommendation 1 issued by United States Magistrate Judge Dustin B.

Pead on April 30, 2021 recommends that Defendant’s Motion to Dismiss be granted. 2 The

parties were notified of their right to file objections to the Report and Recommendation within

14 days of its service pursuant to 28 U.S.C. § 636 and Fed. R. Civ. P. 72. 3 No party filed an

objection.

            Because no party filed a written objection to the Report and Recommendation by the

specified deadline, and because the analysis and conclusions of the Magistrate Judge are sound,

the Report and Recommendation of Magistrate Judge Pead is adopted.




1
    Report and Recommendation, ECF No. 18, filed April 30, 2020.
2
    Id. at 7.
3
    Id.
     Case 2:20-cv-00572-DBB Document 19 Filed 06/02/21 PageID.58 Page 2 of 2




                                                    ORDER

           IT IS HEREBY ORDERED that the Report and Recommendation 4 is ADOPTED.

Defendant’s Motion to Dismiss is GRANTED.

           Signed June 2, 2021.

                                                     BY THE COURT


                                                     ________________________________________
                                                     David Barlow
                                                     United States District Judge




4
    Report and Recommendation, ECF No. 18, filed April 30, 2021.



                                                                                                2
